  Case: 4:18-cv-02145-PLC Doc. #: 10 Filed: 01/16/19 Page: 1 of 2 PageID #: 33



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

AYLA OLER, individually and as Next Friend )
of A.O., and ALEXANDER OLER,               )
                                           )
        Plaintiffs                         )                  Civil Action No.: 4:18-cv-2145 PLC
                                           )
    vs.                                    )
                                           )
CLUB DEMONSTRATION SERVICES, INC. )
and DAYMON WORLDWIDE, INC.,                )
                                           )
        Defendant                          )

                  MOTION TO DISMISS OF DAYMON WORLDWIDE, INC.

       COMES NOW, Defendant, DAYMON WORLDWIDE, INC. (“Daymon”), by and through

counsel, and states the following as its Motion to Dismiss:

       1.      Defendant Daymon admits that it is the parent corporation of CLUB

DEMONSTRATION SERVICES, INC. (“CDS”).

       2.      Defendant Daymon and CDS both admit that CDS was in charge of and responsible

for the sample table and the employee of CDS who was running the sample table at the time of the

incident alleged in Plaintiffs’ Complaint.

       3.      Defendant Daymon denies having any relationship to the sample table or the

employee who was working the sample table at the time of the incident described in Plaintiffs’

Complaint.

       4.      Plaintiffs’ Complaint alleges liability to Daymon based solely on Daymon being a

parent corporation of CDS.
  Case: 4:18-cv-02145-PLC Doc. #: 10 Filed: 01/16/19 Page: 2 of 2 PageID #: 34



        5.      These allegations in and of themselves do not state a claim or cause of action against

Defendant Daymon.

        WHEREFORE, Defendant Daymon prays that the Court enter an order dismissing

Plaintiffs’ Complaint as against Defendant Daymon, and for any other orders the Court deems just

and proper.

                                                Respectfully submitted,


                                                /s/ Scott C. Harper
                                                Scott C. Harper, #31378
                                                BRINKER &DOYEN, LLP
                                                34 North Meramec – 5th Floor
                                                St. Louis, MO 63105
                                                314.863.6311 – Phone; 314.863.8197 – Fax
                                                harper@brinkerdoyen.com
                                                Attorneys for Defendants


                                    CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing was filed with
the Court’s electronic filing system, with notice of case activity to be generated and sent electronically
by the Clerk of said Court on the 16th day of January, 2019, to all counsel of record.


                                                /s/ Scott C. Harper
